Citation Nr: 1636124	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  15-43 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the appellant filed a timely notice of disagreement to a March 3, 2014 decision denying entitlement to dependency and indemnity compensation. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1969.  He died in November 2011.  The appellant is his surviving spouse.

This appeal arises from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a subsequent determination that the appellant's notice of disagreement to that decision was untimely. 


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In September 2016, the appellant submitted a statement stating that she wished to withdraw her appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


